t c memo united_states tax_court harvey m pert transferee petitioner v commissioner of internal revenue respondent kathleen m pert f k a kathleen m riffe transferee petitioner v commissioner of internal revenue respondent docket nos filed date b gray gibbs for petitioners michael a pesavento for respondent memorandum findings_of_fact and opinion colvin judge kathleen m pert mrs pert formerly known as kathleen m riffe was married to timothy c riffe mr riffe until he died and later married to harvey m pert mr pert mr riffe and mrs pert filed joint income_tax returns from to respondent determined that mrs pert is liable as a transferee of the assets of mr riffe for his and mrs pert's unpaid income_tax and interest and mr riffe's additions to tax from to respondent also determined that mr pert is liable for mr riffe's and mrs pert's income_tax and mr riffe's additions to tax as a successor transferee of the assets of mr riffe or as a transferee of the assets of mrs pert mr riffe's and mrs pert's unpaid joint federal_income_tax liabilities fees and tax period collection assessed payments unpaid ending tax costs interest made balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total unpaid income_tax_liability dollar_figure 1respondent determined these amounts without explaining apparent math discrepancy mr riffe's unpaid additions to tax tax substantial period fraud understatement negligence accuracy total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr riffe's unpaid income_tax from to is dollar_figure mr riffe's liability is larger than mrs pert's liability because it includes additions to tax and penalties pursuant to a stipulated decision for and closing agreements for and in 105_tc_370 we held that petitioners could not dispute the tax_liabilities of mr riffe and mrs pert because she signed closing agreements for and and agreed to a stipulated decision for we also held that the statute_of_limitations does not bar respondent from assessing transferee_liability against petitioners for id pincite we must decide the following issues whether mrs pert is liable as a transferee of mr riffe's assets for his unpaid income_tax and additions to tax for and we hold that she is whether respondent failed to prove the value of the property transferred from mr riffe's estate to mrs pert as petitioners contend the value of assets transferred is dollar_figure as respondent contends or the value is some other amount we hold that the value of assets transferred is dollar_figure 1in light of our holding we need not decide respondent's contentions that mrs pert is liable as a fiduciary of mr riffe's estate for mr riffe's unpaid income_tax and additions to tax for and and that mrs pert is liable for mr riffe's unpaid income_tax and additions to tax for and because she signed a statement filed with the probate_court in which she said that she would pay respondent the taxes which may become due from mr riffe's estate whether mr pert is liable as a successor transferee of mr riffe's assets for mr riffe's unpaid income_tax and additions to tax for and we hold that he is whether mr pert is liable as a transferee of mrs pert's assets for mrs pert's unpaid income_tax for and we hold that he is whether respondent failed to prove the value of the assets that mrs pert transferred to mr pert from mr riffe's estate as petitioners contend the value is dollar_figure as respondent contends or the value is some other amount we hold that the value of assets transferred to mr pert is dollar_figure whether respondent properly credited tax_payments that mrs pert made on june and date we hold that respondent did whether we should enter decision in mrs pert's favor because the u s bankruptcy court for the middle district of florida discharged mrs pert's liability as a transferee in a previously filed bankruptcy we hold that we should not unless otherwise noted section references are to the internal_revenue_code_of_1986 as in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioners mr and mrs pert lived in palm harbor florida when they filed their petitions b transferor timothy c riffe mr riffe died on date decedent and mrs pert had timely filed joint federal individual income_tax returns for and mr riffe's businesses during and mr riffe owned businesses known as west coast pest control and west coast florida pressure cleaning west coast pest control sprayed pesticides on lawns west coast florida pressure cleaning used a pressure cleaning process to wash cars for car dealers mr riffe owned the car wash business before he married mrs pert mrs pert worked long hours in both businesses and ran the car wash business mr riffe was the sole owner of occupational licenses for both of these businesses he had sole signature_authority over the bank accounts for the businesses mr riffe's and mrs pert's joint income_tax returns for and include schedules c for the car wash business in mr riffe's name they reported on their return that the business paid mrs pert dollar_figure in wages their return also included a schedule c for mr riffe's lawn spraying business mr riffe's safe deposit boxes on date mr riffe leased safe deposit box solely in his name from barnett bank of pinellas county barnett bank he was the only person listed on the signature card and the only person authorized to open safe deposit box he opened safe deposit box more than times from to on date mr riffe leased safe deposit box from first gulf bank safe deposit box he was the only person listed on the signature card and the only person authorized to open safe deposit box he opened it three times before he died mr riffe also leased a safe deposit box solely in his name from north carolina national bank ncnb mr riffe's solely owned property on date mr riffe's grandparents gave him lot college hill florida mr riffe was the sole owner of lot college hill until he died he was the sole owner of lot block town of sutherland florida from date until he died on date mr riffe deposited dollar_figure at the barnett bank several days later he withdrew dollar_figure and bought five cashier's checks for dollar_figure which he deposited in accounts at citizens and southern bank c s ncnb sun bank of tampa bay florida bank of commerce and first gulf bank mr riffe's death mr riffe died in a boating accident in a 22-foot aqua sport boat near his home on date he was the sole owner of the boat when he died mr riffe and mrs pert lived in a residence at lot college hill the total balance in his six bank accounts see par b-3 above was dollar_figure when he died c opening the safe deposit boxes detective john barna barna an experienced narcotics investigator with the pinellas county florida sheriff's office began to investigate mr riffe's financial activities shortly after mr riffe died on date days after mr riffe died barna obtained a search warrant for safe deposit box in it were two sealed bags with dollar_figure in cash primarily in denominations of dollar_figures and dollar_figures bundled by paper straps the pinellas county sheriff's office searched only safe deposit box d mr riffe's estate administration of mr riffe's estate mr riffe died testate mrs pert was the personal representative and sole beneficiary of mr riffe's estate donald f kaltenbach kaltenbach represented mrs pert in her capacity as personal representative of mr riffe's estate he had previously represented hundreds of personal_representatives of estates and was familiar with documents filed in probate proceedings early in the probate proceedings mrs pert and kaltenbach knew that respondent was investigating the tax_liabilities of mr riffe and mrs pert on date revenue_agent joe elliott elliott questioned mrs pert about her assets the business operations of west coast pest control and west coast florida pressure cleaning how she derived income from the businesses and her cash on hand mrs pert denied that she or mr riffe had a cash hoard or any large sums of cash on hand mrs pert told elliott that she had to borrow money from friends and family because she had no funds and she had no signature_authority over any of the business bank accounts kaltenbach was present when elliott interviewed mrs pert on date on date elliott went to mrs pert's residence to get books_and_records to start an income_tax audit on date kaltenbach and mrs pert deposited dollar_figure at peoples state bank acct no for mr riffe's estate to pay estate bills the dollar_figure came from mr riffe's six bank accounts on date the pinellas county sheriff's office gave mrs pert the dollar_figure that barna had seized from safe deposit box before giving her the money the sheriff's office required her to present letters of administration inventory of decedent's assets in a florida probate proceeding a decedent's_estate must file an inventory which lists in reasonable detail each asset owned by the decedent and the estimated fair_market_value of each asset when the decedent died fla stat ann sec_733 west kaltenbach prepared an inventory based on information from mrs pert and a friend of hers whom kaltenbach knew and trusted he intended to include only property that was owned solely by mr riffe and not to include jointly owned property he listed the following property in the inventory_assets real_property lot college hill homestead lot college hill lot block estimated fair_market_value not included in valuation dollar_figure big_number personal_property peoples state acct dollar_figure under c s acct certificates of deposit government obligation taxable c s tax-free_income bond cash_equivalent tax-free fund c s money market fv0081203284 big_number big_number big_number big_number big_number 22' aqua sport boat big_number west coast pest control big_number west coast florida pressure cleaning big_number gmc van id 1gtfr24h9hf725519 big_number gmc pick-up id 2gcfc24h771306969 big_number gmc id 1gtfr24h6f720973 big_number gmc astro van id 1g8dm15zogb198509 big_number total property - wherever located dollar_figure the value of the boat was the estimated value after the accident in which mr riffe died mrs pert signed the inventory under penalty of perjury on date kaltenbach filed it with the probate_court kaltenbach did not believe that he needed to have appraisals because the total value of the estate was more than dollar_figure the threshold for formal administration but less than dollar_figure the threshold for filing a federal estate_tax_return and because mrs pert was the sole beneficiary of the estate property passing outside of probate mrs pert was required to report the value of property passing outside of probate including jointly owned property to the florida department of revenue preliminary notice and report on date mrs pert reported that lot college hill which she valued at about dollar_figure passed outside of probate and that the total value of all property in which mr riffe had an interest was dollar_figure on date elliott met with mrs pert's tax attorney to discuss adjustments elliot had made to mr riffe's and mrs pert's income for and and to give mrs pert's tax attorney a copy of elliott's report detailing the adjustments based on unreported income and including the addition_to_tax for fraud mrs pert married mr pert on date while she was administering mr riffe's estate mr pert had known mr riffe for many years mrs pert as representative of mr riffe's estate signed documents under penalty of perjury on date petition to extend time for filing final accounting and petition for discharge date petition to extend time for filing final accounting and petition for discharge and date statement regarding creditors with attachment showing debt owed to internal_revenue_service irs in which she stated that respondent had tax claims against mr riffe's estate on date mrs pert wrote a check to herself for dollar_figure to close out the peoples state bank account mr riffe's estate asked the probate_court to close the estate to allow the case to close kaltenbach prepared the following document which mrs pert signed on date dated date re estate of timothy christopher riffe aka timothy c riffe aka tim riffe file number 91-676-e3 the undersigned kathleen m pert formerly known as kathleen m riffe as personal representative of the above-captioned estate will attend to the preparation of timothy c riffe's final individual return as well as the final estate income_tax return in addition kathleen m pert individually and as personal representative of the above-captioned estate shall be responsible for any and all obligations which may become due to the internal_revenue_service and shall hold the law firm of donald f kaltenbach p a harmless from any and all liability therefor the above-mentioned assurances are being made by the personal representative in order to close out the estate of timothy christopher riffe s kathleen m pert mrs pert signed this document to show the probate_court that she would pay any claims by the irs from the estate that might become due to allow her to be released from her fiduciary duties to the estate and to allow mr riffe's estate to be distributed to her on date mr riffe's estate reported that it had distributed all of its assets to mrs pert according to the plan stated in the petition for discharge mr riffe's estate used dollar_figure of the dollar_figure deposited in peoples state bank to pay estate expenses including dollar_figure for income_tax for mr riffe for tax years to the remaining dollar_figure was distributed to mrs pert or paid on her behalf while she administered the estate mr riffe's estate was closed on date e mr pert's financial resource sec_1 mr pert's businesses mr pert started a lawn maintenance business in the late 1980's called perticular lawn service after he married mrs pert mr pert helped her run west coast pest control mr and mrs pert combined their landscaping and lawn spraying businesses to form perticular lawn inc mrs pert transferred the car washing business and a chevrolet truck with a pressure washing machine to her father mr pert incorporated perticular lawn inc in and sold it in or mr pert's finances mr pert had a drug habit not further described in the record in the early 1980's and he had financial troubles from to ford motor credit co obtained a judgment against him in for dollar_figure plus costs and interest on date mr pert's father gave mr pert dollar_figure which he deposited in c s he withdrew the dollar_figure on date around date mr pert's father gave mr pert real_property worth dollar_figure mr pert sold the property shortly after he received it on date mr pert bought a certificate of deposit in the amount of dollar_figure in and mr pert made less than dollar_figure per year he reported that he had gross_income as follows dollar_figure for dollar_figure for and dollar_figure for mr and mrs pert reported that they had taxable_income of dollar_figure for dollar_figure for and dollar_figure for mr pert's homes mr pert owned a home pincite hawaii avenue that he bought in the mid 1980's mr and mrs pert lived there about a year after they were married thereafter they moved to a house that mrs pert built on lot college hill they lived there for about months they then moved to a motel for about days and then to sandy hook road mr and mrs pert had a young son and they were expecting another child when they stayed at the motel mr and mrs pert lived modestly mr pert's boat mr pert bought a boat for dollar_figure shortly after he married mrs pert in he traded in that boat in for a dollar_figure 22-foot hydrasport fishing boat he financed the purchase of the second boat and owed dollar_figure as of the date of trial f the cash transactions on date kaltenbach and mrs pert opened the peoples state bank account for mr riffe's estate and deposited dollar_figure as described above at par d-3 on that day mrs pert wrote a dollar_figure check to herself on date she wrote a dollar_figure check to herself for a downpayment on a car on date mrs pert deposited dollar_figure items on the inventory in cash in c s account no on date she closed that account deposited dollar_figure in c s trust account no and deposited dollar_figure in c s ultima account no mrs pert opened the c s accounts in her name on date mrs pert used part of the dollar_figure from account no to buy a dollar_figure certificate of deposit and dollar_figure to buy a dollar_figure u s treasury bill on date mrs pert used part of the dollar_figure to pay dollar_figure to buy shares of the c s tax-exempt_bond fund on date mrs pert paid dollar_figure to the irs for mr riffe's taxes on date respondent applied dollar_figure of the dollar_figure payment to and dollar_figure to dollar_figure total on date mrs pert transferred dollar_figure from c s trust account no to c s ultima account no on date mrs pert withdrew dollar_figure from c s trust account no on date at the florida bank of commerce mrs pert used the dollar_figure from c s trust account no to buy a dollar_figure certificate of deposit cd and mr pert bought certificate of deposit no for dollar_figure cd the same employee at florida bank of commerce opened both certificate of deposit accounts for mr and mrs pert on date on date mrs pert paid dollar_figure to the irs for mr riffe's taxes on date respondent applied dollar_figure of the dollar_figure payment to and dollar_figure to when cd matured around date mrs pert used dollar_figure of the proceeds to open joint checking account no at citizens bank of clearwater she used the other dollar_figure to buy joint certificate of deposit no with mr pert at citizens bank of clearwater on date mr pert withdrew dollar_figure in cash from joint checking account no on june petitioners prematurely redeemed certificate of deposit no in the amount of dollar_figure and paid a dollar_figure penalty on date the bank distributed the dollar_figure to petitioners in three cashiers checks as follows cashier's check no for dollar_figure to mr pert cashier's check no for dollar_figure to mr pert and cashier's check no for dollar_figure to mrs pert on date mr pert withdrew dollar_figure in cash from joint checking account no mr pert withdrew a total of dollar_figure from citizen's bank on date mr pert used cashier's check no to open account no with dollar_figure at sun bank of tampa bay in his name on date mr pert added mrs pert to the sun bank account on date he deposited dollar_figure mr pert withdrew the following amounts from the sun bank account date date date date date date date dollar_figure big_number big_number big_number big_number big_number big_number total dollar_figure on date mr pert used cashier's check no to open a joint account at barnett bank of pinellas county mr pert withdrew the following amounts from barnett bank date date date date date date dollar_figure big_number big_number big_number big_number big_number date date big_number big_number total dollar_figure from date to date mr pert withdrew a total of dollar_figure from citizens bank sun bank and barnett bank on date respondent issued the notice_of_deficiency to mr riffe's estate including the determination for the addition_to_tax for fraud during and petitioners opened more than bank accounts most of which were closed within months some of those accounts were opened only for days g petitioners' purchase of sandy hook road on date mrs pert distributed lot college hill to herself as sole beneficiary of mr riffe's estate she had a new house built on that property in on date mrs pert sold the house and land for dollar_figure after deducting selling_expenses mrs pert received dollar_figure from the sale on date mrs pert bought a cashier's check payable to secure title in the amount of dollar_figure she withdrew dollar_figure from the original_proceeds on date mr pert's parents wired dollar_figure to his money market account on date mr pert paid the ford motor credit co judgment see par e-2 above in full on date mrs pert transferred dollar_figure in cash to mr pert mr pert used the dollar_figure and other funds including the dollar_figure gift from his parents to buy a house pincite sandy hook road for dollar_figure he took title to the sandy hook property in his name he quitclaimed the sandy hook property to himself and mrs pert about a month later h vehicle sec_1 ford explorer in date mrs pert used dollar_figure from peoples state bank account no the account she had used to pay administrative expenses of mr riffe's estate as a downpayment for a volkswagen mrs pert made the monthly payments on the loan to buy the volkswagen from may to date from c s ultima account no she paid the dollar_figure balance that she owed for the volkswagen from c s ultima account no on date mr pert bought a ford explorer for dollar_figure he traded mrs pert's volkswagen for which he was given credit of dollar_figure and paid the remaining dollar_figure with a check drawn from citizens bank of clearwater account no mr pert titled the ford explorer in the name of perticular lawn inc gmc truck mr pert used a gmc truck that had been used by west coast pest control i mrs pert's bankruptcy on date mrs pert filed a voluntary petition for relief from creditors under chapter of the u s bankruptcy code listing respondent as the primary creditor in her petition mrs pert listed as assets a joint interest in sandy hook road worth dollar_figure dollar_figure cash on hand dollar_figure in a joint checking account household goods and furnishings worth dollar_figure and other items including clothes jewelry and firearms worth dollar_figure j closing agreements and notices of transferee_liability on date mrs pert signed closing agreements for and for herself and as personal representative of mr riffe's estate see 105_tc_370 on date this court entered a stipulated settlement agreement in riffe v commissioner docket no for id on date respondent issued notices of transferee_liability to mr and mrs pert determining that each petitioner was liable as a transferee of mr riffe's assets opinion we must decide whether and if so to what extent mrs pert is liable as a transferee of mr riffe's assets and whether and if so to what extent mr pert is liable as a transferee of mr riffe's assets or as a successor transferee of mrs pert's assets a background transferee_liability the commissioner may collect unpaid income taxes of a transferor of assets from a transferee or a successor transferee of those assets sec_6901 c 357_us_39 104_tc_486 affd 102_f3d_1088 10th cir petitioners bear the burden of proving that the transferor is not liable for tax and additions to tax sec_6902 in accordance with our holding in pert v commissioner supra mr riffe and mrs pert are liable for the tax and additions to tax in the amounts set forth in the stipulated decision in docket no and in the closing agreements with respondent the commissioner bears the burden of proving that a taxpayer is liable as a transferee sec_6902 rule d 93_tc_475 affd without published opinion 933_f2d_1014 9th cir state law generally determines the extent of a transferee's liability commissioner v stern supra pincite gumm v commissioner supra pincite we apply florida law in deciding whether petitioners are liable as transferees under sec_6901 because all of the transfers occurred there commissioner v stern supra 44_tc_647 transferee_liability under florida law under florida law a transferee may be held liable for the debts of a transferor if the transferor conveys assets to the transferee fraudulently or in a manner that is per se fraudulent fla stat ann secs west 100_tc_180 transferee_liability established by applying florida fraudulent conveyance law 87_tc_609 affd without published opinion 827_f2d_774 11th cir one way that a creditor may show that a conveyance is fraudulent is by showing that the transferor actually intended to defraud or hinder creditors fla stat ann sec a west 90_f2d_753 2fla stat ann sec west provides transfers fraudulent as to present and future creditors a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor's claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation a with actual intent to hinder delay or defraud any creditor of the debtor or b without receiving a reasonably equivalent continued 5th cir a creditor may show that a transferor continued value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due in determining actual intent under paragraph a consideration may be given among other factors to whether a b c d e f g h i j k the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor's assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor intended to defraud or hinder creditors under fla stat ann section west either by direct proof or by using a nonexclusive list of factors badges_of_fraud listed in the statute fla stat ann sec and west a creditor may also establish transferee_liability by showing that a conveyance is per se fraudulent fla stat ann sec west there are two ways that a creditor can prove that a conveyance is per se fraudulent first a conveyance is per se fraudulent if a the transferor transferred assets to the transferee b the transferor had a preexisting liability at the time of the transfer c the transferee paid inadequate consideration for the transfer and d the transferor was insolvent at the time of or due to the fla stat ann sec west provides transfers fraudulent as to present creditors a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor become insolvent as a result of the transfer or obligation a transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt the debtor was insolvent at that time and the insider had reasonable_cause to believe that the debtor was insolvent transfer fla stat ann sec west second a conveyance is also per se fraudulent if a the creditor's claim arose before the transfer was made b the transfer was made to an insider for an antecedent debt c the debtor was insolvent at that time and d the insider had reasonable_cause to believe that the debtor was insolvent fla stat ann sec west b whether mrs pert is liable as a transferee of mr riffe's asset sec_1 contentions of the parties respondent contends that mrs pert is liable as a transferee for mr riffe's unpaid tax and additions to tax for and and contends that the transfer of mr riffe's assets to mrs pert was both actually and per se fraudulent as discussed next we conclude that respondent has established that the conveyances from mr riffe's estate to mrs pert were per se fraudulent under florida law per se fraudulent_conveyances under florida law a transfer of assets of mr riffe's estate to mrs pert petitioners contend that respondent has not shown that the assets which respondent contends were transferred from mr riffe's estate to mrs pert belonged solely to mr riffe we disagree mrs pert signed the inventory which showed that mr riffe's estate included assets with a total estimated fair_market_value of dollar_figure all of that property less an amount for administrative costs was transferred to mrs pert dollar_figure - dollar_figure dollar_figure a personal representative must file an inventory of property of the estate fla stat ann sec_733 west the personal representative of an estate is required to list only assets belonging to the deceased in his or her individual capacity that pass through probate jointly held properties such as assets held by the entireties should not be listed florida bar v mckenzie so 2d fla hill v morris so 2d fla kaltenbach had represented several hundred estates his normal practice was to identify the property in which the decedent had sole ownership and to estimate the fair_market_value of the property he believed that the 4fla stat ann sec_733 west provides within days after issuance of letters a personal representative who is not a curator or a successor to another personal representative who has previously discharged the duty shall file an inventory of property of the estate listing it with reasonable detail and including for each listed item its estimated fair_market_value at the date of the decedent's death unless otherwise ordered by the court for good cause shown any such inventory or amended or supplementary inventory is subject_to inspection only by the clerk of the court or his representative the personal representative and his attorney and other interested persons items listed in the inventory except for the homestead belonged solely to mr riffe petitioners contend that respondent did not prove that the dollar_figure in cash from the safe deposit boxes which was deposited in the c s bank account did not belong jointly to mrs pert and mr riffe petitioners contend that the pinellas county sheriff's office returned the dollar_figure cash seized from safe deposit box to mrs pert individually and not to mr riffe's estate we disagree the sheriff's office required mrs pert to present letters of administration before releasing the cash the receipt which mrs pert signed states that the authority to release the cash was the probate of mr riffe's estate as shown by letters of administration we conclude that the seized cash was released to mrs pert in her capacity as personal representative of mr riffe's estate petitioners contend that respondent offered no evidence showing that the other dollar_figure included in the dollar_figure was solely mr riffe's property or that it was mr riffe's and not mrs pert's property we disagree mrs pert did not know about any of the cash in mr riffe’s safe deposit boxes mrs pert told respondent's revenue_agent on date that she did not know that mr riffe had any cash on hand she also told him that she had no money or sources of funds and that she had to borrow money from friends and family because she had no signature_authority over the business bank accounts mr riffe was the sole lessee of safe deposit box at first gulf bank and safe deposit box at barnett bank he was the only person whose name was on the signature cards and the only person authorized to have access to those boxes the lease or signature card for mr riffe's safe deposit box of ncnb is not in the record however kaltenbach testified that it was solely in the name of mr riffe and that mrs pert could not gain access to it without authority from the probate_court mrs pert did not list the dollar_figure as a jointly owned asset passing outside of probate on the preliminary notice and report we conclude that the cash from all three safe deposit boxes belonged solely to mr riffe petitioners contend that respondent failed to prove that the money did not belong to both mr riffe and mrs pert because she worked hard in the two businesses we disagree we are convinced that she worked hard in the businesses but we think it is implausible that mrs pert's earnings would be part of a cash hoard kept by her husband without her knowledge petitioners point out that mrs pert opened accounts on date at c s in her own name and not in the estate's name and contend that this shows that the cash in the c s accounts was not solely mr riffe's property we disagree kaltenbach testified that he allowed mrs pert to do that because she was the only beneficiary and personal representative of the estate and she needed funds he believed that the claims against the estate not including those made by respondent could be paid from the peoples state bank account his testimony and that of the revenue_agent show that the funds initially deposited in the accounts at c s were from mr riffe's estate petitioners suggest that mrs pert owned the contents of the safe deposit boxes and the other items in the inventory with mr riffe as tenants by the entireties we disagree there is no tenancy by the entireties between spouses if a surviving_spouse has no control_over a safe deposit box even if the surviving_spouse had access to it bechtel v estate of bechtel so 2d fla dist ct app mrs pert had neither access to nor control of the safe deposit boxes also mrs pert did not claim that she owned the cash or other_property with mr riffe as tenants by the entireties in the preliminary notice and report filed with the florida department of revenue b whether respondent's claim arose before mr riffe's estate transferred assets to mrs pert to establish liability under fla stat ann section west respondent must prove that respondent's claim arose before mr riffe's estate transferred assets to mrs pert petitioners contend that respondent's claim had not arisen when the transfers were made because respondent had not yet determined a deficiency in tax or additions to tax or otherwise assessed tax respondent issued the notice_of_deficiency to mr riffe's estate including the addition_to_tax for fraud on date petitioners contend that the fraud_penalty did not arise before the transfers occurred from date to date when the estate closed because respondent bears the burden of proving fraud and because respondent had not yet determined much less proven that fraud applies we disagree mr pert's and mrs riffe's filing of incorrect returns in which they did not report income is the act upon which respondent based the underlying determination the claim arose when they filed their returns or at the latest when the returns for those years were due we have held that the commissioner becomes a creditor of a taxpayer for transferee_liability purposes at the close of the taxable_period in which the tax arose hagaman v commissioner t c pincite included additions to tax for fraud o'sullivan v commissioner tcmemo_1994_17 other courts have held that the commissioner becomes a creditor of a taxpayer when the return on which the tax should be reported is due to be filed 433_fsupp_459 s d fla affd 576_f2d_650 5th cir the tax years at issue are and the tax_return for was due on date mr riffe's estate transferred all of its assets to mrs pert after date the latest date that the claim arose we conclude that respondent’s claim arose before any of the transfers occurred we conclude that respondent has proven that the claim arose before mr riffe's estate transferred its assets to mrs pert c consideration for transfers from mr riffe's estate to mrs pert to establish liability under fla stat ann section west respondent must show that mr riffe's estate did not receive property of a reasonably equivalent value in exchange for the transfers mrs pert did not pay any consideration to mr riffe's estate for the dollar_figure in property that mr riffe's estate transferred to her petitioners do not contend that she did we conclude that respondent has proven that mr riffe's estate did not receive any consideration for the assets it transferred to mrs pert d insolvency or substantial indebtedness of mr riffe's estate petitioners contend that the estate was solvent when mrs pert deposited the dollar_figure in date a debtor is insolvent under florida law when the value of his or her debts exceeds the value of his or her assets fla 5petitioners erroneously interpret the florida statute to require that the claim had been made rather than arose before the transfer stat ann sec west insolvency can be measured at the time of or immediately_after_the_transfer fla stat ann sec west each distribution by an estate is one of a series toward the distribution of the entire estate o'sullivan v commissioner tcmemo_1994_17 heirs to decedent who died owing income taxes received distributions from estate as transferees under the cal civ code sec dollar_figure west supp which is identical to fla stat ann section west ginsberg v commissioner tcmemo_1965_36 the liabilities of an estate include unpaid federal taxes penalties and interest on the date of the transfer in computing whether an estate is solvent 21_tc_70 lefay v commissioner tcmemo_1982_ when mr riffe's estate transferred its assets to mrs pert it became insolvent because it had no assets and had a debt to respondent e petitioners' other contentions petitioners contend that respondent must prove that the transferor had fraudulent intent we disagree a creditor need not prove that the transferor had fraudulent intent to establish that a conveyance is per se fraudulent under fla stat ann section west snellgrove v fogazzi so 2d fla dist ct app in re smith bankr m d fla petitioners contend that the transfer of assets from mr riffe's estate to mrs pert is not a fraudulent conveyance under florida law because mr riffe and mrs pert were liable for the same debt petitioners contend that a transfer of assets between co-debtors does not hinder collection efforts by a creditor we disagree co-debtors should not have the right to decide from which of them their creditors must seek to collect petitioners cite no florida law to support their position in a case decided under new mexico law a spouse who filed a joint_return with her husband who later died was held liable as a transferee for the tax_liability of her deceased husband 276_f2d_714 10th cir we agree with that result also we note that mr riffe and mrs pert are co- debtors only to the extent of the unpaid balance of their joint tax_liabilities of dollar_figure plus interest petitioners contend that west coast pest control and west coast florida pressure cleaning ceased doing business when mr riffe died and that its assets were not distributed by mr riffe's estate we disagree mrs pert transferred the car washing business to her father mr and mrs pert tried to continue to operate west coast pest control after they were married and later combined their businesses to form perticular lawn inc conclusion we conclude that respondent has shown that the transfers of the assets in the inventory were per se fraudulent under fla stat ann section west value of the property transferred respondent contends that mr riffe's estate included dollar_figure of property other than cash petitioners contend that respondent has not established the fair_market_value of the non- cash property listed in the inventory that mrs pert filed with the probate_court and contend that the values given in the inventory are not evidence of fair_market_value we agree with respondent under florida law the personal representative of an estate must file an inventory of the property of the estate including the estimated fair_market_value of each asset when decedent died fla stat ann sec_733 west kaltenbach testified that the values used in the inventory were based on the best information available at the time without the expense of appraisals we do not believe that the absence of appraisals or the fact that mr riffe’s estate was larger than dollar_figure and smaller than dollar_figure makes the estimate in the inventory unreliable mr riffe's estate included dollar_figure in cash we conclude that respondent has established that the value of assets transferred from mr riffe's estate to mrs pert was dollar_figure conclusion we conclude that respondent has established that mrs pert is liable up to dollar_figure as a transferee of mr riffe's assets c whether mr pert is liable as a transferee of mrs pert's assets or as a successor transferee of assets from mr riffe's estate contentions of the parties respondent contends that mr pert is liable as a transferee of the assets of mrs pert and as a successor transferee of the assets of mr riffe's estate under fla stat ann secs a transfer defined and west per se fraudulent conveyance and fla stat ann sec a west actual or constructive fraud respondent contends that mrs pert transferred assets which had a total value of dollar_figure from mr riffe's estate to mr pert when mr riffe's tax debt additions to tax and interest were unpaid and before mrs pert filed a voluntary bankruptcy petition under chapter of the u s bankruptcy code petitioners contend that respondent failed to prove that mr pert is liable as a transferee or successor transferee petitioners contend that mrs pert spent any money she received from mr riffe's estate that mr pert's increased financial resources came from gifts from his parents and that mr pert received no financial benefits from mrs pert background the principles used to decide if a transferee is liable are also used in deciding if a successor transferee ie transferee of a transferee is liable 354_f2d_830 8th cir affg tcmemo_1965_71 pert v commissioner t c pincite thus to show that mr pert is liable as a successor transferee respondent must establish that mrs pert fraudulently conveyed assets from mr riffe's estate to mr pert under fla stat ann sections a or b west or that there was per se fraud under fla stat ann sec or west as discussed next we conclude that respondent has established that there were conveyances from mr riffe's estate through mrs pert to mr pert and that those conveyances were fraudulent under fla stat ann section a and west mrs pert's transfer of assets from mr riffe's estate to mr pert respondent contends that mrs pert transferred the following assets from mr riffe's estate to mr pert a dollar_figure in cash b a dollar_figure certificate of deposit c dollar_figure which mr pert used to buy the sandy hook road property d a ford explorer worth dollar_figure and e the gmc truck worth dollar_figure a dollar_figure in cash on date mrs pert deposited dollar_figure that she had received from mr riffe's safe deposit boxes in a c s account two days later she closed that account and opened ultima and trust accounts she deposited dollar_figure in the ultima account and dollar_figure in the trust account on date mrs pert withdrew dollar_figure in cash from the trust account and bought cd for dollar_figure at the florida bank of commerce the next day when cd matured mrs pert deposited the dollar_figure in two joint accounts with mr pert the transfer of funds from an individual_account to a joint account is fraudulent if the transfer is a fraudulent conveyance 743_fsupp_851 s d fla mrs pert conveyed dollar_figure to mr pert when she deposited the dollar_figure into joint accounts thus mrs pert fraudulently conveyed the entire dollar_figure when she deposited it id b dollar_figure certificate of deposit respondent contends that mr pert bought a dollar_figure certificate of deposit cd on date using funds from mrs pert we disagree mr pert testified that he used gifts from his parents to buy cd mr pert could not have used the dollar_figure gift that he received from his parents in however he could have used the dollar_figure they gave him in date or the gift of real_estate worth dollar_figure that he sold in date respondent contends that we should disregard mr pert's testimony as self-serving and infer that mrs pert gave mr pert the funds to buy cd mrs pert withdrew dollar_figure from the c s trust account no on date she bought a dollar_figure certificate of deposit on date and mr pert bought cd at the same branch of florida bank of commerce from the same person on the same day thus it was possible that mrs pert gave mr pert the funds to buy cd the record shows that there were two possible sources of funds for cd the source of funds alleged by respondent is closer in time and place a circumstance on which respondent relies however mr pert’s testimony on this point was plausible and unrebutted respondent bears the burden_of_proof and failed to carry it here we conclude that respondent has not proven that mr pert used funds from mr riffe's estate to buy the dollar_figure certificate of deposit on date c cash to buy the sandy hook road property mrs pert gave mr pert dollar_figure which he used to buy the sandy hook road property respondent contends that sandy hook road was solely mr pert’s property we disagree lot college hill belonged to mr riffe when he died mrs pert received title to it after the probate of mr riffe's estate mrs pert sold lot college hill and received dollar_figure the following day on date mrs pert used the proceeds from the sale of lot college hill to buy a dollar_figure cashier's check payable to secure title on date mr pert used the dollar_figure as part of the dollar_figure that he paid to buy the house pincite sandy hook road he initially mistakenly took title in his name but corrected it within days to be jointly owned by mr and mrs pert thus the dollar_figure was used to buy mrs pert's half interest in the property d the ford explorer mrs pert paid dollar_figure from the peoples state bank account as a down payment to buy a volkswagen she made the monthly payments from the c s ultima account mr pert bought a ford explorer for dollar_figure he received a dollar_figure credit because he traded in mrs pert's volkswagen he also used dollar_figure in cash from the joint account at citizens bank of clearwater the funds of which came from mr riffe's estate the ford explorer was titled in the name of perticular lawn inc mr pert's business e the gmc truck the gmc truck was transferred from mr riffe's estate to perticular lawn in the inventory mrs pert said the estimated fair_market_value of the gmc truck was dollar_figure f conclusion we conclude that respondent has traced dollar_figure of assets dollar_figure cash dollar_figure for the ford explorer and dollar_figure for the gmc truck from mr riffe's estate to mr pert statutory badges_of_fraud under fla stat ann section west to establish that a transfer is fraudulent under fla stat ann section a west respondent must prove that the transferor intended to defraud or delay creditors respondent prevails if respondent shows that several of the following nonexclusive badges_of_fraud listed in fla stat ann section west are present in this case 991_f2d_1533 11th cir 757_fsupp_1331 m d fla affd without published opinion 918_f2d_182 11th cir munim v azar so 2d fla dist ct app those badges are a the transfer was to an insider b the debtor kept possession or control of the property transferred after the transfer c the transfer was 6petitioners concede that the gmc truck was transferred from mr riffe's estate to mrs pert or perticular lawn inc disclosed or concealed d the debtor had been threatened with a suit before the transfer e the transfer was of substantially_all of the debtor's assets f the debtor absconded g the debtor removed or concealed assets h the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred i the debtor was or became insolvent shortly after the transfer j the transfer occurred shortly before or after a substantial debt was incurred and k the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor a whether there was a transfer to an insider a spouse of a debtor is an insider fla stat ann sec a west mr pert is an insider for purposes of fla stat ann sec west b debtor kept possession or control of property mrs pert kept possession of the property that became jointly owned and the cash that was deposited in her joint accounts with mr pert c whether the transferor concealed the transfers there were numerous transfers which made it difficult to trace the funds the bank transactions were not concealed but the extensive use of cash hampered efforts to reconstruct the flow of mr riffe's funds petitioners contend that they moved their money from place to place with no fraudulent intent petitioners contend that if they had wanted to conceal the transfers they would have had mrs pert withdraw the cash and give it to mr pert we disagree that the existence of another way to conceal transfers means that a party did not try to conceal transfers petitioners point out that respondent did not analyze mr pert’s net_worth to show that he benefited from the cash withdrawals the statute requires respondent to prove that transfers occurred but it does not require the creditor to perform a net_worth analysis of the transferee fla stat ann secs a and west d anticipated lawsuit a transfer in anticipation of a lawsuit is a badge of fraud see sec_4 par d comment to uniform fraudulent conveyance act p west respondent's revenue_agent interviewed mrs pert soon after mr riffe died kaltenbach referred mrs pert to a tax attorney at a conference on date the revenue_agent gave mrs pert's tax attorney a copy of a detailed report with his recommended adjustments to tax and additions to tax for and mrs pert did not agree with the recommendations we conclude that mrs pert anticipated that the irs would determine that she and mr riffe owed taxes when she began transferring assets to mr pert e transfer of substantially_all assets mrs pert filed a bankruptcy petition in date petitioners concede that she had no assets at that time there is no persuasive evidence in the record that she did anything with the assets other than give them to mr pert mr pert said that mrs pert spent the funds but he also said that he did not know what she did with them we conclude that both mr riffe's estate and mrs pert transferred substantially_all of their assets f whether the debtor absconded there is no evidence that mr riffe's estate or mrs pert absconded this badge does not help respondent g concealed assets there is no record of what mr and mrs pert did with the cash they withdrew from banks this badge does not help respondent h consideration mr pert paid no consideration for the assets he received from mrs pert i insolvency mr riffe's estate was insolvent when it distributed all of its assets to mrs pert mrs pert was insolvent in date when she filed her petition in bankruptcy elliott testified that mrs pert's tax attorney told him in date that if respondent was successful with the proposed assessments of tax and additions to tax mrs pert would never have to pay them because she would file for bankruptcy protection we conclude that the transfers left mr riffe's estate and mrs pert insolvent j whether mr riffe's estate or mrs pert transferred property shortly before or after incurring substantial debt mrs pert incurred a substantial tax debt to respondent when she signed the joint returns at issue here the last of which was due_date elliott interviewed her on date she began transferring assets on date when she wrote a dollar_figure check to herself from peoples state bank account we conclude that she knew that she and mr riffe’s estate owed tax and that she transferred the property shortly thereafter k transfer to a lienor there is no evidence that mrs pert transferred assets to a lienor who transferred them to an insider this badge does not help respondent l conclusion we conclude that respondent has shown that mrs pert had actual intent to hinder delay or defraud respondent value of the property transferred to mr pert we conclude that mrs pert transferred to mr pert dollar_figure in cash a ford explorer and the gmc truck the total value of the property that mrs pert transferred to mr pert is dollar_figure d whether mr pert is liable as a transferee of mrs pert's assets respondent contends that mr pert is liable as a transferee of mrs pert's assets for her income_tax deficiencies for and totaling dollar_figure plus interest petitioners contend that respondent failed to show that mr pert is liable as a transferee of the assets of mrs pert for the same reasons discussed above at par c in addition to the arguments in par c above petitioners contend that respondent failed to show that collection efforts against mrs pert would be fruitless we disagree fla stat ann section west does not require the creditor to prove that collection efforts would be fruitless in any event we conclude that collection efforts against mrs pert would have been fruitless because she had no assets and filed for protection in bankruptcy we conclude that mr pert is liable as a transferee of mrs pert's assets for her income_tax deficiencies for and and that she transferred assets to mr pert worth dollar_figure mrs pert's income_tax_liability for those years is dollar_figure plus interest e whether respondent properly credited mrs pert's payments petitioners contend that the amounts of unpaid tax stated in the notices of transferee_liability are incorrect because respondent did not properly credit mrs pert's payments of dollar_figure that she made on date and dollar_figure that she made on date we disagree on date respondent credited mrs pert's dollar_figure payment by applying dollar_figure to and dollar_figure to dollar_figure total on date respondent credited mrs pert's dollar_figure payment by applying dollar_figure to and dollar_figure to f mrs pert's motion to enter decision based on u s bankruptcy court order mrs pert filed a motion to enter decision in her favor based on the order of the u s bankruptcy court for the middle district of florida tampa division that transferee_liability is not a tax but is a general unsecured claim that is not excepted from discharge under u s c sec_507 or of the bankruptcy code in re pert no 93-13179-8b7 m d fla date order granting debtor's motion for summary_judgment the u s bankruptcy court concluded that mrs pert's previous discharge applied to her transferee_liability respondent objected to mrs pert's motion our conclusion here does not conflict with the u s bankruptcy court's order we are not deciding whether mrs pert was discharged of transferee_liability under the bankruptcy laws we are deciding whether mrs pert is liable as a transferee and whether mr pert is liable as a successor transferee under the internal_revenue_code neither party has informed us that there is a stay in effect our opinion here does not interfere with the exercise of the jurisdiction of the bankruptcy court we need not and should not act to implement the bankruptcy court's order we have no jurisdiction to decide whether mrs pert's liability as a taxpayer or transferee has been discharged in bankruptcy see 94_tc_1 to reflect concessions and the foregoing an appropriate order will be issued and decisions will be entered under rule
